Name: Council Regulation (EC) No 1537/95 of 29 June 1995 fixing the amount of aid in respect of silkworms for the 1995/96 rearing year
 Type: Regulation
 Subject Matter: farming systems;  economic policy;  agricultural activity;  cooperation policy
 Date Published: nan

 No L 148/16 EN Official Journal of the European Communities 30 . 6 . 95 COUNCIL REGULATION (EC) No 1537/95 of 29 June 1995 fixing the amount of aid in respect of silkworms for the 1995/96 rearing year THE COUNCIL OF THE EUROPEAN UNION, taking into account the state of the market in cocoons and raw silk , of foreseeable trends on that market and of import policy ; Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation ( EEC ) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing ('), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Article 1 For the 1995/96 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845/72 shall be fixed at ECU 133,26 per box of silkworm eggs used . Having regard to the opinion of the Economic and Social Committee ( 4 ), Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 April 1995 . Whereas Article 2 of Regulation (EEC ) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT (') OJ No L 100, 27. 4 . 1972, p . 1 . Regulation as last amended by Regulation (EEC) No 2059/92 (OJ No L 215 , 30 . 7 . 1992, p . 19 ). ( 2 ) OJ No C 99, 21 . 4 . 1995 , p. 18 . ( J ) OJ No L 151 , 19 . 6 . 1995 . ( 4 ) OJ No C 155 , 21 . 6 . 1995 , p. 21 .